ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that JOHN P. MICHAELS formerly of ASBURY PARK, who was admitted to the Bar of this State in 1963 and suspended from the practice of law by this Court’s order of May 30, 1989, be disbarred; and the Disciplinary Review Board’s recommendation being based on its determination that respondent’s knowing misappropriation of client funds requires his disbarment;
And JOHN P. MICHAELS having failed to appear or otherwise respond to this Court’s Order to Show Cause as to why he should not be disbarred or otherwise disciplined; and good cause appearing,
It is ORDERED that JOHN P. MICHAELS is disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further .
ORDERED that respondent reimburse the/Ethics Financial Committee for appropriate administrative costs.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 21st day of May, 1990.